—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered August 27, 1991, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record indicates that he received effective assistance of counsel at the plea proceeding (see, People v Baldi, 54 NY2d 137, 146; People v Radia, 159 AD2d 577).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Harris, 61 NY2d 9; People v Kazepis, 101 AD2d 816). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.